Title: Report on an Account of Receipts and Expenditures of the United States for the Year 1793, 26 December 1794
From: Hamilton, Alexander
To: Speaker of the House of Representatives



Treasury Department, December 26th. 1794.[Communicated on December 29, 1794]
[To the Speaker of the House of Representatives]
Sir,

I have the honor to transmit a letter of this date, from the Comptroller of the Treasury, together with the Statements mentioned in it, which it has been impracticable to transmit Earlier in the Session, And to be, with perfect respect,
Sir,   Your obedient Servant,

Alex: Hamilton.
The HonorableThe Speaker of the House of Representatives.

